        Case 1:19-cv-01796-PEC Document 91 Filed 12/27/19 Page 1 of 2




          In the United States Court of Federal Claims
                                      No. 19-1796C

                             (E-filed: December 27, 2019)

                                          )
 AMAZON WEB SERVICES, INC.,               )
                                          )
              Plaintiff,                  )
                                          )
 v.                                       )
                                          )
 THE UNITED STATES,                       )
                                          )
              Defendant,                  )
                                          )
 and                                      )
                                          )
 MICROSOFT CORP.,                         )
                                          )
              Intervenor-defendant.       )
                                          )

                                        ORDER

        On December 26, 2019, the parties filed a joint motion for an enlargement of time
of seven days, to and including January 3, 2020, within which to file any objections to
plaintiff’s December 23, 2019 applications for access to protected information by Craig
Tunstall, ECF No. 75; Dob Todorov, ECF No. 76; Nikolay Dinev, ECF No. 77; Nikos
Terizakis, ECF No. 78; Peter Cheslock, ECF No. 79; Ivaylo Vrabchev, ECF No. 80; and
Branimir Nikolov, ECF No. 81. See ECF No. 90. Therein, the parties state that “both the
United States and Microsoft object to each of these applications” and that “the parties
have discussed the nature of their concerns and respective positions, and have agreed to
further discuss in the coming days.” Id. at 1-2. The court commends the parties’
willingness to resolve this matter without further involvement of the court.

      For good cause shown, the parties’ joint motion for an enlargement of time, ECF
No. 90, is GRANTED. Any objections to the applications for access to protected
information by Craig Tunstall, ECF No. 75; Dob Todorov, ECF No. 76; Nikolay Dinev,
ECF No. 77; Nikos Terizakis, ECF No. 78; Peter Cheslock, ECF No. 79; Ivaylo
        Case 1:19-cv-01796-PEC Document 91 Filed 12/27/19 Page 2 of 2



Vrabchev, ECF No. 80; and Branimir Nikolov, ECF No. 81, shall be FILED on or before
January 3, 2020.

      IT IS SO ORDERED.
                                      s/Patricia E. Campbell-Smith
                                      PATRICIA E. CAMPBELL-SMITH
                                      Judge




                                         2
